Citation Nr: 0616180	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1956 to August 1960 and from March 1961 to May 1978.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for bilateral hearing 
loss, tinnitus, back disorder, left knee disorder, and left 
shoulder disorder.  On his April 2003 Form 9, the veteran 
requested a Travel Board Hearing.  In July 2003, the veteran 
testified before a Decision Review Officer; a transcript of 
that hearing is of record.  In a January 2004 rating 
decision, the RO granted service connection for tinnitus and 
left knee disorder.  In February 2004, the veteran withdrew 
his hearing request.  In June 2005, the Board denied service 
connection for a back disorder and a left shoulder disorder 
and remanded the claim regarding bilateral hearing loss for 
further development.  The only issue remaining before the 
Board is entitlement to service connection for bilateral 
hearing loss. 


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in March 
2001 and June 2005 (pursuant to June 2005 Board remand), the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The June 2005 letter advised the veteran send, 
"any evidence in your possession that pertains to your 
claim."

It is noted that the rating decision on appeal was in April 
1999.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until June 2005.  Therefore, 
the veteran did not receive proper notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  Proper notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  In response to the supplemental statement of the 
case received in March 2006, the veteran indicated that he 
had no other information or evidence to submit and wished to 
have his case returned to the Board of Veterans' Appeals for 
further appellate consideration as soon as possible.   

And while the appellant was not notified of the disability 
ratings and effective date of an award in regards to the 
claims for service connection for bilateral hearing loss (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is 
not prejudiced by lack of such notice since the Board 
concludes below that there is a preponderance of the evidence 
against each of these claims any questions as to the 
appropriate [disability rating, effective date to be 
assigned] are rendered moot.   

The record includes a statement for a private physician and 
VA treatment records.  VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  Here, the RO arranged for an examination 
in December 2005.  All notice and duty to assist requirements 
appear to be met.  The veteran is not prejudiced by the 
Board's review of the matter on the merits.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran asserts that he has bilateral hearing loss that 
was incurred during service.  The veteran's DD Form 214 and 
SMR's reflect that his military occupation was an aircraft 
and missile electrical repairman.  It appears that he was 
annually tested to determine his flight status, evidencing 
likely aircraft noise exposure in service.  Annual 
audiological evaluations were normal and show no mention of 
complaints pertaining to hearing loss.  On July 1960 
discharge examination from his first period of service, 
puretone thresholds, in decibels, (converted to ISO values) 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
10
   LEFT
15
10
10
10
5

Whispered voice testing was 15/15 bilaterally. 

The last audiogram on file (March 1978) from the veteran's 
second period of service show puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
15
   LEFT
10
5
10
5
15

It was noted that headsets were worn.  

Post service medical records include a May 2000 statement 
from Dr. FS, a private physician.  Dr. FS indicated that the 
veteran came to his office regarding disability benefits 
through the Veterans Administration in April 2000.  Dr. FS 
stated that the veteran suffers from chronic hearing loss, 
polyarthropathies secondary to arthritis, as well as non-
specific chest pain of indeterminate origin since his 
military involvement years previously.  The doctor further 
stated that he was aware of the discrepancies between the 
veteran and the VA physicians and that the veteran alleges 
that his symptoms all began prior to discharge.  Dr. FS 
indicated that he had no reason to doubt the veteran.  

March 2004 to December 2005 treatment records from VA North 
Texas Health Care documented hearing loss.  In April 2004, 
the veteran was seen for a hearing aid evaluation.  A 
December 2005 record showed a request for hearing aid repair.  

On December 2005 VA examination, the veteran indicated that 
he was in the US Air Force from 1956 to 1978, where his 
duties included repair of aircraft on the flight line while 
other aircraft were taking off and landing.  He reported that 
he wore ear protection most of the time, including wearing 
both ear plugs and muffs while on C-130's.  He claimed that 
he had a hearing problem for the last twenty years and denied 
any significant post-military noise exposure.  An 
audiological evaluation revealed puretone thresholds as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
45
   LEFT
30
25
30
40
45

In the right ear, the average puretone threshold was 39 db.  
In the left ear, the average puretone threshold was 35 db.  
Speech recognition scores were 96 percent bilaterally.  The 
results suggested a bilateral sloping mild to moderate 
sensorineural hearing loss.  At the time of the examination, 
it was noted that a nexus between the present hearing levels 
and service could not be made without a review of the claims 
file.  An addendum the VA examination report indicated that 
the examiner reviewed the entire claims file.  The examiner 
noted that a review of SMR's showed normal audiometric 
thresholds throughout military service.  The examiner added 
that the veteran has had significant decline in audiometric 
thresholds since leaving the service.  However, hearing loss 
caused by acoustic trauma occurs at the time of exposure and 
not years later.  Therefore, the veteran's current hearing 
loss would be cause by etiology other than military service.  
The most likely etiology of current hearing loss would be 
presbycusis.  The examiner opined that "it is less likely 
than not that the veteran's current hearing is related to 
military noise exposure/acoustic trauma."  

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Puretone thresholds on December 2005 VA audiometry establish 
that the veteran has a hearing loss disability, as defined.  
And although acoustic trauma is not specifically noted in the 
SMR's, given that service records document service around 
various aircraft, it may be assumed that he was exposed to 
noise trauma in service.  

A hearing loss disability was not noted in service; on 
service separation examination, the veteran's hearing was 
normal.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service (and persisted) is not warranted.  

As sensorineural hearing loss is a chronic disease (listed as 
organic disease of the nervous system), it may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  Here, 
there is no objective evidence that hearing loss was 
manifested prior to 2000, around 22 years postservice.  
Consequently, presumptive service connection for bilateral 
sensorineural hearing loss is not warranted.  

What is needed to establish service connection for hearing 
loss in these circumstances is competent evidence of a nexus 
between the current hearing loss disability and an event 
(injury or disease) in service.  In a May 2000 statement, Dr. 
FS indicated that the veteran had chronic hearing loss of 
indeterminate origin since his military involvement.  The 
doctor indicated that the veteran alleges that his symptoms 
all began prior to discharge.  However, it does not appear 
that Dr. FS was familiar with the veteran's claims file, 
including SMR's.  A medical opinion based on an incomplete 
medical history has limited probative value.  

The December 2005 VA audiological evaluation included an 
opinion that was based on review of the claims file.  The 
examiner opined that the most likely etiology of current 
hearing loss would be presbycusis and it is less likely than 
not that the veteran's current hearing loss is related to 
military noise exposure/acoustic trauma.  The examiner 
explained the rational for his opinion finding that since the 
veteran's SMR's showed normal hearing throughout military 
service and that hearing loss caused by acoustic trauma 
occurs at the time of exposure and not years later, the 
veteran's current hearing loss was caused by an etiology 
other than military service.  The Board finds that because 
the VA examiner's opinion is based on a greater familiarity 
with the actual record, and is supported by an explanation of 
rationale that is consistent with the evidence of record, it 
must be given substantially greater probative value than the 
opinion of Dr. FS.  

While the veteran himself may believe that his hearing 
problems were caused by acoustic trauma decades ago, he is a 
layperson and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  
The preponderance of the evidence is against a finding that 
the veteran's current hearing loss is related to his active 
service or to noise trauma exposure therein, and therefore 
against the claim.  Hence, the claim must be denied.  




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


